It is not necessary for a written instrument to be such as would stand the scrutiny of the courts in order to make it sufficient as the pretense upon which one is induced to part with his property in a swindling case. If alleged and proven that the injured party relied on the efficacy of same and was thereby induced to part with his property this is enough. May v. State, 17 Texas Crim. App., 216; Harrison v. State, 44 Tex. Crim. 244; Brown v. State, 62 Tex.Crim. Rep..
We do not think the second count in the indictment bad. Appellant sends here with his motion for rehearing a copy of a judgment of the County Court of Travis County, entered since this appeal, adjudging appellant insane, and asks that we withhold our mandate herein *Page 451 
should this motion be overruled. This is beyond our power. Our law provides that one who becomes insane after he is found guilty cannot be punished for his offense while insane. Article 39 P.C. We apprehend that upon sufficient showing to the trial court herein of the fact of such insanity judgment the execution of the judgment of guilty herein will be held up by said court and disposition made of the case as is provided in Chapter 1, Title 12, of our C.C.P.
Motion is overruled.
Overruled.